Exhibit 10.15 SECURITIES PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of November10, 2009, by and among E 2 INVESTMENTS, LLC (“E 2”), a Florida Limited Liability Company, the (“Buyer”) and HARLIS TRUST, a REVOCABLE TRUST, the (“Seller”). WHEREAS, Seller owns Four Million Four Hundred and Seventy Thousand (4,470,000) shares (the “Shares”) of common stock, par value $0.001 per share (“Common Stock”)ofWilon Resources, Inc. (“Company”) as of the date of this Agreement; and WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer desires to acquire the Shares from Seller, and Seller desires to sell the Shares to Buyer. NOW, THEREFORE, in consideration of the premises, representations and warranties and mutual covenants contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
